DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 8, the specification lacks a heading: Brief Description of the Drawings.  See MPEP 608.01(f).  
Appropriate correction is required.  

Claim Objections
Claim 7 is objected to because of the following informalities: for grammatical reasons, the term “overexpression” should properly be the term: overexpressed.  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities: for grammatical reasons, the article preceding the term “protein” should properly be the indefinite article: a (not the definite article the).  
Appropriate correction is required.

13 is objected to because of the following informalities: for grammatical reasons, the term “mutation” should properly be the term: mutated.  Likewise, the term “overexpression” should properly be the term: overexpressed.  
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9, 11-15, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, with respect, for instance, to claims 5-9 and 18, while being enabling for a method for treating a vascular endothelial grow factor receptor (VEGRF) 2 protein mediated disease, does not reasonably provide enablement for the prevention of such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
With respect to claims 5-9 and 18:
a) The claims are extraordinarily broad: “A method of preparing a medicament for treating or preventing a vascular endothelial growth factor receptor (VEGFR) 2 protein mediated disease, comprising using the compound according to claim 1...” (claim 5).  Dependent claims 6 and 7 further define the VEGFR 2.  Dependent 8 further defines the disease (“…cancer, a proliferative disease, [etc.]…”).  Dependent claim 9 also further defines disease (“…non-small cell lung cancer, colorectal cancer, [etc.]…”).  Dependent claim 18 further defines the compound.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be 
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds and compositions prevent “…a vascular endothelial growth factor receptor (VEGFR) 2 mediated disease…” i.e. cancer.  
.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  
With respect to claims 11-15 and 20:
	The analysis of closely related claims 11-15 and 20 is essentially identical to that outlined immediately above for claims 5-9 and 18.  Claim11-15 and 20 differ from claims 5-9 and 18 only in that they are drawn to a method of treating or preventing an oncogene tyrosine protein kinase SRC or FYN mediated disease (rather than treating or 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how, when variable Y is a hydrogen, that variable Z can be anything other than absent.  Yet according to the definition of variable Z, Z can only be a substituted aromatic derivative.  
	Furthermore, it is unclear how variable Y may be simply a nitrogen atom.  This is so because if Y is simply a nitrogen atom, then that nitrogen will be coordinatively unsaturated (according to valance bond theory).  
	In fact, with the claim as presently written, it is impossible to discern the metes and bounds of the claimed Markush group of compounds given the indefiniteness in the definitions of both variables Y and Z.  
Clarification on all points is very much in order.  

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations “…a salt of the compound, a prodrug of the compound, [etc.]…” in the claim.  Claim 1, the claim from which claim 3 immediately depends, is drawn exclusively to the compound of formula (I) not salts, or prodrugs or anything else.  

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what exactly the term using actually means in the limitation “…using the compound according to claim 1…”.  What is this unknown and unknowable using?  
	Clarification is in order.  
Furthermore, there is insufficient antecedent basis for the limitations “…a salt of the compound, a prodrug of the compound, [etc.]…” in the claims.  Claim 1, the claim from which claims 5 and 11 immediately depend, is drawn exclusively to the compound of formula (I) not salts, or prodrugs or anything else.  

Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by WO 2020/057511 A1 (whose earliest priority date is 9/18/2018), cited in the IDS.  The reference teaches inventor’s compounds (page 46, compound 51; page 47, compound 52).  The compounds are members of a Markush group of compounds that inhibit type I receptor tyrosine kinases and are useful in the treatment of cancer, for example, metastatic cancer such as brain metastases (page 3, SUMMARY OF THE DISCLOSURE).  That is, the compounds are intended to be formulated as pharmaceutical compositions.  


Allowable Subject Matter
	The subject matter of the claims would be allowable once the objections and 112 rejections outlined above have been overcome and assuming inventor perfects the priority claim.  The following is a statement of reasons for the indication of allowable subject matter: 
	WO 2003/045395 A1, cited in the IDS, may be taken as a representative example of the closest prior art.  The reference teaches compounds that are structurally related to those of the instant invention useful for the treatment of T-cell mediated diseases (abstract; page 3, line 18; Examples beginning at Example 2 page 85, Table I).  The reference does not teach, show, suggest or make obvious the instant compounds, compositions or methods.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/29/2021